DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/4/2022.  These drawings are accepted.

Election/Restrictions
Applicant’s election of claims 6-13 and 25-28 in the reply filed on 12/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA) in view of US 2002/0158368 to Wirth, JR (Wirth) and US 5,594,548. With respect to claims 6, 8 and 25, the APA as shown in the specification in the embodiments of figures 1a and 1b for example, shows a foundry electric induction furnace which requires refractory lining inspection and monitoring but does not show and specific system for such monitoring as recited in the instant claims. Wirth teaches a system for the inspection of refractory linings in metallurgical environments which includes a laser imaging assembly (706) which is lowered into the vessel (102) as shown in the embodiment of figure 7 for example to take 2D data points of the refractory and transmit the data points to a “human machine interface’ (a computer) for translation into a centered 3D point cloud (see paragraph [0012] for example) for a more accurate and effective measurement of refractory wear in the vessel (102). Wirth also teaches a laser mounting system shown in figures 5 and 6 for example, including both horizontal and vertical mounting structures mounted to an upper vessel deck for the mounting and insertion of the laser imaging system. Kobayashi et al teaches that for refractory wear inspection systems employing laser imaging, it was known in the art to thermally isolate the imaging system from the outside environment, (see claim 1 for example) Motivation to employ the refractory wear inspection system of Wirth for the improved measurement of refractory wear in the foundry electric furnaces of the APA, where the laser imaging system is thermally isolated as taught to be desirable by Kobayashi et al, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 7, Wirth employs a “human machine interface” (a computer) for image processing of the collected data from the laser assembly (706).
With respect to claims 9 and 12 Wirth teaches vertical and horizontal mounting structures for the laser imaging system.
With respect to claim 13, the laser mount and laser imaging system can be considered “integral” since the imaging system is mounted on the mount.
With respect to claims 10, 11 and 26, the isolation system of Kobayashi et al includes a forced cooling medium (air), see col. 4 lines 49-60 for example.
With respect to claim 27, Kobayashi et al teaches that mounting the laser imaging system for rotation to various positions, including to other vessels, was known in the art at the time the invention was filed.
With respect to claim 28, while the applied references to not expressly teach the use of multiple laser imaging assemblies, it has been held that motivation to multiply the numbers of a component shown singly by the prior art in order to produce a multiplied effect is a modification that would have been obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B.

Response to Arguments
Applicant's arguments filed on 7/4/2022 have been fully considered but they are not persuasive. 
Initially it is noted that Applicant’s amendments have overcome the rejection of claim 8 under 35 USC 112. This rejection has been withdrawn.
Applicant’s argument that each of both Wirth and Kobayashi et al require additional thermal protection for their systems, which is not required by the claims of the instant invention is not persuasive since the comprising language of the instant claims allows for additional unnamed components such as the thermal protections of the applied references, which is not prohibited by the instant claims.
 Applicant’s further argument that the systems of Wirth and Kobayashi et al are inserted into the furnace rather than employed outside the furnace is not persuasive since a) this limitation does not appear in the instant claims and b) the systems of the applied references could, if desired be employed as argued by the applicant, and it has been held that where a prior art apparatus could, if desired be employed in a recited manner, then the actual manner or method of use of an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.
Applicant’s argument that claims 9 and 12 should be considered allowable in that Wirth does not teach vertical and horizontal movement systems for the laser imaging system is not persuasive since as stated in Wirth, the movement system of the coating apparatus is also employed for the laser imaging apparatus.
Applicant’s further argument that Kobayashi et al does not teach the type of forced cooling system of the instant invention is not persuasive since the cooling system of Kobayashi et al meets the instant claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk